COURT OF APPEALS OF VIRGINIA

Present: Judges Baker, Bray and Overton
Argued at Norfolk, Virginia


EUGENE VALENTINO SMALLS
                                          MEMORANDUM OPINION * BY
v.           Record No. 2621-96-1         JUDGE RICHARD S. BRAY
                                             FEBRUARY 3, 1998
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                   Kenneth N. Whitehurst, Jr., Judge

            James O. Broccoletti (Zoby & Broccoletti, on
            brief), for appellant.
            Richard B. Smith, Assistant Attorney General
            (Richard Cullen, Attorney General, on brief),
            for appellee.



     Eugene V. Smalls (defendant) was convicted by a jury for

possession of cocaine with intent to distribute, related

conspiracy, and transport of the drug into the Commonwealth.        On

appeal, defendant assails the accuracy of the written transcripts

provided to visually assist in discerning certain audio and video

tapes and asserts that the trial court improperly instructed the

jury on the limited purpose of such transcripts.    For the reasons

that follow, we affirm the convictions.

     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary to a

disposition of the appeal.

     During a protracted investigation of defendant for suspected

drug activity, Detective J.W. Hayden monitored and recorded
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
twelve telephone conversations between defendant and a

confidential informant, and videotaped a meeting of the two men

on October 19, 1995.   The detective subsequently prepared written

transcripts of these encounters.   Portions of conversation which

the detective was unable to understand were identified by

numerous ellipses throughout the transcripts.

     When the Commonwealth offered the transcripts to the jury

for reference coincidental with presentation of the audio and

video tapes, defendant objected, arguing,
          Obviously, I think pursuant to the ruling
          before - the video and audio tapes before the
          jury - I would be objecting to any
          transcript. I think their recollection or
          ability to hear what's on the tape should be
          controlling and not what someone else has
          listened to and prepared a transcript from.
          The voices are very difficult to understand,
          and I would object to the jury being given a
          transcript to follow through.


The court overruled the objection, the transcripts were made

available to the jury, and defendant requested no cautionary

instruction.

     After the taped telephone conversations were in evidence,

but before a transcript of the videotaped meeting was distributed

to the jury, defendant renewed his objection to the transcripts,

and the court cautioned the jury that
          These transcripts---they are simply for you
          to use to help you in understanding because
          sometimes the words are hard to understand.
          That's the only reason they are given out.
          Otherwise we let you listen to the tape, but
          we thought it might be helpful so---in case
          you can't understand some of the words.




                               - 2 -
Defense counsel neither objected to this instruction nor

proffered an alternative.     The remaining tape and attendant

transcript were then presented to the jury.

                             Procedural Bar

     "No ruling of the trial court . . . will be considered as a

basis for reversal unless the objection was stated together with

the grounds therefor at the time of the ruling, except for good

cause shown or to enable the Court of Appeals to attain the ends

of justice."   Rule 5A:18.    "Furthermore, the reasons stated for

the objection in the trial court must be the same reasons that

are argued on appeal."   Campbell v. Commonwealth, 13 Va. App. 33,

41, 409 S.E.2d 21, 26 (1991) (citation omitted).    "The goal of

the contemporaneous objection rule is to avoid unnecessary

appeals, reversals and mistrials by allowing the trial judge to

intelligently consider an issue and, if necessary, to take

corrective action."   Campbell v. Commonwealth, 12 Va. App. 476,

480, 405 S.E.2d 1, 2 (1991) (citation omitted).

     Defendant complains on appeal that the "audiotapes were [so]

difficult to understand" that "[e]llipses appear throughout the

transcript . . . where the detective could not make out what was

said."   As a result, he argues that portions of conversation were

"unduly emphasized" and considered without proper context.

However, defendant's only objection at trial addressed the use of

transcripts, not deficiencies in content or format. 1
     1
      "[F]ederal and state courts . . . have determined that
whether the jury may use a typed transcript as a visual aid while



                                 - 3 -
     Moreover, defendant "was present at trial and had the

ability to point out discrepancies between the transcript and the

tape recording," but did not pursue such evidence.   Arnold, 4 Va.

App. at 279, 356 S.E.2d at 850 (citation omitted).   "Having

failed to designate any discrepancy of substance between the

transcript and the recorded conversation either here or in the

trial court, appellant waived his opportunity to challenge the

transcript's accuracy." Id.
          "[T]he ends of justice exception is narrow
          and is to be used sparingly . . . ." In
          order to avail oneself of the exception, a
          defendant must affirmatively show a
          miscarriage of justice has occurred, not that
          a miscarriage might have occurred. The trial
          error must be "clear, substantial and
          material."


Redman v. Commonwealth, 25 Va. App. 215, 220-21, 487 S.E.2d 269,

272 (1997).   Because the instant circumstances demonstrate no

"clear, substantial or material" error resulting in a

"miscarriage of justice," we decline to invoke the exception to

Rule 5A:18.

                      Cautionary Instruction
     The record clearly discloses that the trial court failed to

admonish the jury on the limited use of the transcripts until a

portion of the tapes had been heard by the jury, together with

listening to a recording is a matter within the sound discretion
of the trial judge." Arnold v. Commonwealth, 4 Va. App. 275,
277-78, 356 S.E.2d 847, 849 (1987); see also United States v.
Long, 651 F.2d 239, 243 (4th Cir.), cert. denied, 454 U.S. 896
(1981); United States v. John, 508 F.2d 1134, 1141 (8th Cir.),
cert. denied, 421 U.S. 962 (1975)).




                               - 4 -
the related transcripts.   Defendant now complains that the

cautionary instruction was both untimely and incomplete, although

he offered no objection or alternative at trial.

     It is well established that "failure to request a cautionary

instruction bars consideration of the issue on appeal."    Berry v.

Commonwealth, 22 Va. App. 209, 214, 468 S.E.2d 685, 687-88 (1996)

(citations omitted).   "'When a defendant . . . does not request

[a cautionary] instruction . . . any error which may have been

committed otherwise is waived.'"   Talbert v. Commonwealth, 17 Va.
App. 239, 244, 436 S.E.2d 286, 289 (1993) (citations omitted).

Further, Rule 5A:18 bars our consideration of the issue because

defendant did not challenge the court's instruction prior to

presentation of the tapes and transcripts.

     Accordingly, we affirm the convictions.

                                                          Affirmed.




                               - 5 -